Citation Nr: 1707002	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability, claimed as generalized joint pain and/or osteoarthritis.  

2.  Entitlement to service connection for bilateral elbow disability, claimed as generalized joint pain and/or osteoarthritis.  

3.  Entitlement to service connection for bilateral wrist disability, claimed as generalized joint pain and/or osteoarthritis.  

4.  Entitlement to service connection for bilateral foot disability, claimed as generalized joint pain and/or osteoarthritis.  

5.  Entitlement to a disability rating in excess of 10 percent for left facial nerve impairment, as a residual of Bell's palsy.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 VA Form 9, the Veteran requested a video hearing before a Veterans Law Judge but has yet to be afforded a Board hearing of any type.  Further, there is no indication that this request has been withdrawn.  As such, this matter must be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in proper docket order before a Veterans Law Judge.  He and his representative should be afforded timely and appropriate notice of the time, date, and location of this hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

